DETAILED ACTION
This action is in response to an amendment filed 8/25/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S. 2009/0057828).
Regarding claim 13, Kang discloses a method comprising:
Providing a substrate ([0016]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (120, Fig. 3A) surrounded by a dielectric layer (100, 110, Fig. 3A); 
Forming a capacitor (130, 140, 150, 160, 170, Fig. 3A) over the IMD;
Disposing an oxide layer (200, Fig. 3D) over the capacitor ([0020]);
Disposing a nitride layer (190, Fig. 3B) over the capacitor ([0019]);
Forming a conductive via (210, Fig. 3E) extending through the oxide layer (200, Fig. 3E), the nitride layer (190, Fig. 3E) and the capacitor (130, 140, 150, 160, 170, Fig. 3E); 
Forming a conductive pad (230, Fig. 3G) over the conductive via; and
Forming a patterned dielectric layer (220, Fig. 3F) over the nitride layer and the oxide layer, the patterned dielectric layer exposing the conductive pad (230, Fig. 3G) and comprising a recess overlapped with the capacitor.
Regarding claim 15, Kang discloses the oxide layer (200, Fig. 3D) is disposed over the nitride layer (190, Fig. 3D) ([0019]-[0020]).
Regarding claim 17, Kang discloses the conductive via (210, Fig. 3G) is coupled with the conductive pad (230, Fig. 3G).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (U.S. 2009/0057828; alternative interpretation; “ Kang’ ”).
Regarding claim 13, Kang discloses a method comprising:
Providing a substrate ([0016]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (120, Fig. 3A) surrounded by a dielectric layer (100, 110, Fig. 3A); 
Forming a capacitor (130, 140, 150, 160, 170, Fig. 3A) over the IMD;
Disposing an oxide layer (180, Fig. 3B) over the capacitor ([0019]);
Disposing a nitride layer (190, Fig. 3B) over the capacitor ([0019]);
Forming a conductive via (210, Fig. 3E) extending through the oxide layer (180, Fig. 3E), the nitride layer (190, Fig. 3E) and the capacitor (130, 140, 150, 160, 170, Fig. 3E) ([0019]); 
Forming a conductive pad (230, Fig. 3G) over the conductive via; and
Forming a patterned dielectric layer (220, Fig. 3F) over the nitride layer and the oxide layer, the patterned dielectric layer exposing the conductive pad (230, Fig. 3G) and comprising a recess overlapped with the capacitor.
Regarding claim 14, Kang discloses the nitride layer (190, Fig. 3B) is disposed over the oxide layer (180, Fig. 3B) ([0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (U.S. 2009/0057828) in view of Zhou et al. (U.S. 2019/0172954; “Zhou”).
Regarding claims 18-20, Kang discloses a method comprising:
Providing a substrate ([0016]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (120, Fig. 3A) surrounded by a dielectric layer (100, 110, Fig. 3A); 
Forming a capacitor (130, 140, 150, 160, 170, Fig. 3A) over the IMD;
Forming a third dielectric layer (200, Fig. 3E) over the capacitor;
Forming a conductive via (210, Fig. 3E) extending through the capacitor (130, 140, 150, 160, 170, Fig. 3E) and third dielectric layer (200, Fig. 3E); 
Forming a conductive pad (230, Fig. 3G) over the conductive via; and
Forming a patterned dielectric layer (220, Fig. 3F), the patterned dielectric layer exposing the conductive pad (230, Fig. 3G) and comprising a recess overlapped with the capacitor.
Yet, Kang does not disclose the third dielectric comprises a first oxide layer, a first nitride layer, a second oxide layer over the first oxide layer, and a second nitride layer over the first oxide layer and the first nitride layer.  However, Zhou discloses a dielectric layer comprising an oxide layer and a nitride layer alternately formed ([0086]). Because both Kang and Zhou teach methods of using dielectric layers, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the third dielectric comprising alternating oxide and nitride layers so as to first at least a first oxide layer, first nitride layer, second oxide layer, and second nitride layer. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270674; “Childs”) in view of Kang (U.S. 2009/0057828), Lee et al. (20170162500 A1; “Lee”) and Ina et al. (U.S. 2013/0270675 A1; “Ina”).
Regarding claim 1, Childs discloses a method comprising:
Providing a substrate (110, Fig. 1) ([0014]);
Disposing a first dielectric layer (116, Fig. 1) over the substrate ([0015]);
Forming a conductive member (118, Fig. 1) surrounded by the first dielectric layer ([0015]);
Disposing a second dielectric layer (122, Fig. 1) over the first dielectric layer and the conductive member ([0016]);
Forming a capacitor (126, 128, 132, 130, Fig. 1) over the second dielectric layer ([0016]);
Disposing a third dielectric layer (136, Fig. 1) over the capacitor and the second dielectric layer ([0018]);
Forming a conductive via (140, Fig. 1) extending through the second dielectric layer, the capacitor and the third dielectric layer ([0023]);
Forming a conductive pad (190, Fig. 1) over the conductive via ([0025]).
Yet, Childs does not disclose
Providing an interlayer dielectric (ILD) over the substrate;
Forming a patterned fourth dielectric layer over the third dielectric layer and exposing the conductive pad, the patterned fourth dielectric layer comprising a recess overlapped with the capacitor; and
Forming a conductive bump in the recess and over the conductive pad,
Wherein the disposing of the third dielectric layer includes disposing an oxide layer over the capacitor and disposing a nitride layer over the capacitor.
Regarding (a), Kang discloses providing an interlayer dielectric (ILD) over the substrate ([0016]).  This has the advantage of allowing for formation of additional metallization layers.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Childs with providing an interlayer dielectric (ILD) over the substrate, as taught by Kang, so as to form additional metallization layers.
Regarding (b)-(c), Childs discloses forming a conductive pad (190, Fig. 1) but does not specifically disclose patterning a fourth dielectric layer over the third dielectric layer, exposing the conductive pad, and forming a conductive bump in the recess.  However, Lee discloses forming a patterned [fourth] dielectric layer (80, Fig. 2) over a [third] dielectric layer and exposing a conductive pad (70a, Fig. 1), the patterned fourth dielectric layer comprising a recess (opening) overlapped with a capacitor (DC, Fig. 2); 
Regarding (d), Childs discloses disposing a third dielectric layer (136, Fig. 1) over the capacitor ([0018]) but does not disclose it comprises an oxide layer and nitride layer.  However, Ina discloses a dielectric layer comprising an oxide layer and nitride layer ([0105]).  Because both Childs and Ina teach methods of forming interlayer insulators, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of forming the third dielectric layer comprising an oxide layer and nitride layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claims 2-3, Childs, Kang, Lee and Ina disclose the third dielectric layer (Childs: 136, Fig. 1) comprises an oxide layer and nitride layer (Ina: [0105]) alternatively stacked ([0105]).
Regarding claim 4, Ina discloses the oxide layer and the nitride layer are disposed by chemical vapor deposition (CVD) ([0105]).
Regarding claim 5, Childs discloses the disposing of the third dielectric layer (136, Fig. 1) is performed after the formation of the capacitor (126, 128, 132, 130, Fig. 1) ([0018]).
Regarding claim 7, Ina discloses the nitride layer includes silicon nitride ([0105]).
Regarding claim 8, Childs discloses forming a conductive via (140, Fig. 1) by removing a portion of the capacitor (126, 128, 132, 130, Fig. 1) and the third dielectric layer (136, Fig. 1) to form an opening 
Regarding claim 9, Childs discloses a portion of the conductive member (118, Fig. 1d) is exposed by the opening (Fig. 1d).
Regarding claim 10, Childs discloses the opening extends through the second dielectric layer (122, Fig. 1d).  
Regarding claim 11, Childs discloses the formation of the conductive via (140, Fig. 1) includes disposing a conductive material within the opening ([0024]).  
Regarding claim 12, Childs discloses a [physical] barrier layer (139, Fig. 1d) is disposed conformal to the opening and over the third dielectric layer (136, Fig. 1d) ([0023]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270674; “Childs”) as modified by Kang (U.S. 2009/0057828), Lee et al. (20170162500 A1; “Lee”) and Ina et al. (U.S. 2013/0270675 A1; “Ina”) as applied to claim 1 above, and further in view of Wu et al. (U.S. 2012/0181657 A1; “Wu”).
Regarding claim 6, Childs, Kang, Lee, and Ina disclose an oxide layer (see claim 1 rejection) but do not disclose it includes USG.  However, Wu discloses an oxide layer including USG ([0013]).  This has the advantage of reducing parasitic capacitance.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Childs, Kang, Lee, and Ina with the oxide layer including USG, as taught by Wu, so as to reduce parasitic capacitance.

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al. (U.S. 2013/0270674; “Childs”) in view of Ina et al. (U.S. 2013/0270675 A1; “Ina”) and Lee et al. (20170162500 A1; “Lee”).
Regarding claim 13, Childs discloses a method comprising:
Providing a substrate (110, Fig. 1) ([0014]);
Forming an intermetal dielectric (IMD) over the substrate and including a conductive member (118, Fig. 1) surrounded by a dielectric layer (116, Fig. 1) ([0015]);
Forming a capacitor (126, 128, 132, 130, Fig. 1) over IMD ([0016]);
Disposing a third dielectric layer (136, Fig. 1) over the capacitor and the second dielectric layer ([0018]);
Forming a conductive via (140, Fig. 1) extending through the capacitor and the third dielectric layer ([0023]);
Forming a conductive pad (190, Fig. 1) over the conductive via ([0025]).
Yet, Childs does not disclose
Disposing of the third dielectric layer includes disposing an oxide layer and a nitride layer over the capacitor;
Forming a patterned dielectric layer over the third dielectric layer and exposing the conductive pad.
Regarding (a), Childs discloses disposing a third dielectric layer (136, Fig. 1) over the capacitor ([0018]) but does not disclose it comprises an oxide layer and nitride layer.  However, Ina discloses a dielectric layer comprising an oxide layer and nitride layer ([0105]).  Because both Childs and Ina teach methods of forming interlayer insulators, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (b), Childs discloses forming a conductive pad (190, Fig. 1) but does not specifically disclose patterning a dielectric layer over the third dielectric layer and exposing the conductive pad.  However, Lee discloses forming a patterned dielectric layer (80, Fig. 2) over a dielectric layer and exposing a conductive pad (70a, Fig. 1), the patterned dielectric layer comprising a recess (opening) overlapped with a capacitor (DC, Fig. 2).  This has the advantage of protecting the conductive pad from short circuiting.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Childs with forming a patterned dielectric layer over the third dielectric layer, as taught by Lee, so as to prevent short circuiting of the conductive pad.
Regarding claim 16, Childs discloses the conductive via (140, Fig. 1) is coupled with the conductive member (118, Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812